DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 15-16, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor device comprising: a substrate; a semiconductor chip mounted on the substrate in a face-down manner; a metal film arranged on a back surface of the semiconductor chip facing an opposite side from the substrate away from an edge of the back surface; and a sealing resin layer configured to seal the semiconductor chip with a part of the metal film being exposed from the sealing resin layer, wherein the sidewalls of the part of the metal film have a taper shape.
Claims 2-12 and 15-16 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 17, the prior art of record fails to teach or suggest, a semiconductor device comprising: a substrate; a semiconductor chip mounted on the substrate in a face-down manner; a metal film arranged on a back surface of the semiconductor chip facing an opposite side from the substrate away from an edge of the back surface; and a sealing resin layer configured to seal the semiconductor chip with a part of the metal film being exposed from the sealing resin layer at an opening in 
Claim 20 is allowed as being directly or indirectly dependent of the allowed independent base claim 17.

With respect to claim 18, the prior art of record fails to teach or suggest, a semiconductor device comprising: a substrate; a semiconductor chip mounted on the substrate in a face-down manner; a metal film arranged on a back surface of the semiconductor chip facing an opposite side from the substrate away from an edge of the back surface; and a sealing resin layer configured to seal the semiconductor chip with a part of the metal film being exposed from the sealing resin layer, wherein the metal film includes a portion projecting toward an outer side portion from a side surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.